Citation Nr: 0118827	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  95-24 274A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

What evaluation is warranted for post-traumatic stress 
disorder, from February 1, 1988?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran served on active military duty from June 1968 to 
June 1971.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office in New 
York, New York (RO).



REMAND

Service connection for post-traumatic stress disorder was 
granted by rating decision of March 1995 and a disability 
rating of 10 percent was assigned, effective February 1, 
1988.  The veteran perfected a timely appeal as to the 
disability rating assigned.  As the veteran perfected an 
appeal to the assignment of the initial rating for 
post-traumatic stress disorder following the award of service 
connection for that disorder, VA is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The United States Court of Appeals for Veterans 
Claims (Court) held that where a veteran appealed the initial 
rating assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Id. at 126.  Accordingly, the Board has recharacterized the 
issue on appeal in order to comply with the opinion by the 
Court in Fenderson.  

The veteran was incarcerated in March 1979, for a sentence 
extending 15 years to life.  Although there are numerous 
reports from a psychologist and social workers, the last 
psychiatric examination of record to evaluate post-traumatic 
stress disorder of record is dated in August 1994.  A medical 
evaluation focused upon the level of impairment resulting 
from post-traumatic stress disorder is desirable and would 
further the goals of obtaining an equitable rating and the 
treatment of incarcerated veterans in the same manner as 
other veterans.  However, such an examination would be 
subject to the limitations imposed by the veteran's 
incarcerated status pursuant to Bolton v. Brown, 8 Vet. App. 
185, 191 (1995).  While VA does not have the authority under 
38 U.S.C.A. § 5711 (West 1991) to require a correctional 
institution to release a veteran so that VA can provide him 
the necessary examination at the closest VA medical facility, 
VA's duty to assist an incarcerated veteran extends to 
arranging for adequate psychiatric evaluation within the 
prison facility, or if unable to do so, having him examined 
by a fee-basis physician or requiring a VA physician to 
examine him.  See Bolton, 8 Vet. App. at 191.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  After securing the necessary release, 
the RO should obtain copies of all prison 
medical records not already obtained, 
reflecting medical and drug treatment 
provided to the veteran and associate any 
such records with the claims file.

2.  The veteran must be provided a VA 
psychiatric examination for purposes of 
identifying all post-traumatic stress 
disorder-related impairment and the 
severity of that impairment.  As the 
veteran is incarcerated, consideration 
should be given to whatever arrangements 
can be made to have such examination 
conducted, to include use of prison or 
state or federal physicians performing an 
examination utilizing VA guidelines.  It 
is required that the veteran be afforded 
a VA examination for compensation which 
is comparable to those provided to non-
incarcerated veterans.  To that end, the 
claims file or copies of pertinent 
records therefrom  must be made available 
to and reviewed by the examiner prior to 
the requested study and the examination 
report should reflect that such a review 
was made.  

The report of examination must provide 
detailed descriptions of all current 
psychiatric symptomatology, to include 
the identification of any diagnoses other 
than post-traumatic stress disorder.  In 
particular, to the extent possible, the 
examiner should distinguish symptoms 
directly attributable to the veteran's 
service-connected post-traumatic stress 
disorder, as compared to those symptoms 
attributable to any other identified 
psychiatric disorder.  The examiner must 
comment upon the presence or absence, and 
the frequency or severity of the 
following symptoms due to post-traumatic 
stress disorder:  depressed mood; 
anxiety; suspiciousness; panic attacks; 
chronic sleep impairment; mild memory 
loss (such as forgetting names, 
directions or recent events); flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation or 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships; suicidal ideation; 
obsessional rituals which interfere with 
routine activities; intermittently 
illogical, obscure, or irrelevant speech; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships; gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal person hygiene); 
disorientation to time or place; and 
memory loss for names of close relatives, 
own occupation, or own name.  The 
examiner should also enter a complete 
multiaxial evaluation, and assign a 
Global Assessment of Functioning score 
together with an explanation of what the 
score represents in terms of his 
psychological, social, and occupational 
functioning.  

Additionally, the examiner must review 
all the medical evidence of treatment for 
the service-connected post-traumatic 
stress disorder and render an opinion as 
to the level of disability that was 
present around the time of February 1, 
1988, and then render an opinion as to 
whether there has been any increase in 
disability since then and, if so, when 
the level of disability increased.  That 
is, the examiner should point to specific 
findings of examiners in clinical reports 
over the years since 1988 that show an 
increase in disability due to PTSD.  If 
the examiner believes that the level of 
disability shown has been stable since 
1988, the examiner should so state in the 
current examination report.  The examiner 
may use any terminology appropriate to 
describe the levels of disability shown 
since 1988, including references to the 
global assessment functioning score 
designations.  A complete rationale for 
all opinions should be provided.  Any 
report prepared should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Thereafter, the RO should conduct any 
other development deemed necessary, to 
include any necessary development under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and readjudicate the issue on 
appeal, with consideration of the holding 
in Fenderson, to include "staged" 
ratings, if appropriate, as well as 
consideration of the old and revised 
rating criteria for psychiatric 
disorders.  If the issue on appeal 
remains denied, a supplemental statement 
of the case must be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
include a discussion of the evidence 
considered, and should address whether 
the veteran's claim should be submitted 
to the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  After the veteran and his 
representative have been provided an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


